         Case 4:18-cr-00324-JM Document 138 Filed 10/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


UNITED STATES OF AMERICA                                                   PLAINTIFF

v.                                  NO. 4:18-cr-00324-JM-05

MOSES SORIA                                                                DEFENDANT

                                          ORDER

       The government has filed a motion to dismiss Superseding Indictment in this matter

without prejudice. The motion is GRANTED. Doc. No. 137. The Superseding Indictment is

hereby dismissed without prejudice as to Defendant Moses Soria.

       IT IS SO ORDERED this 8th day of October, 2020.



                                                  _________________________________
                                                  JAMES M. MOODY JR.
                                                  UNITED STATES DISTRICT JUDGE
